Exhibit 10.1

KINDER MORGAN ENERGY PARTNERS, L.P.

UNDERWRITING AGREEMENT FOR EQUITY SECURITIES




August 10, 2005




Kinder Morgan Energy Partners, L.P.

500 Dallas Street, Suite 1000

Houston, Texas 77002

Ladies and Gentlemen:

Lehman Brothers Inc., Goldman, Sachs & Co., Morgan Stanley & Co. Incorporated,
UBS Securities LLC, Wachovia Capital Markets, LLC, Deutsche Bank Securities
Inc., Credit Suisse First Boston LLC, and Stifel, Nicolaus & Company,
Incorporated (collectively, the “Underwriters”) understand that Kinder Morgan
Energy Partners, L.P., a Delaware limited partnership (the “Partnership”),
proposes to issue and sell 5,000,000 common units representing limited partner
interests (the “Firm Securities”), registered on Registration Statement No.
333-122424.  Subject to the terms and conditions set forth herein or
incorporated by reference herein and referred to below, the Partnership hereby
agrees to sell and each Underwriter agrees to purchase, severally and not
jointly, at a purchase price equal to $49.33 per common unit, the respective
number of Firm Securities set forth opposite each such Underwriter’s name in the
table below.

Underwriter

Total Number of Firm Securities to be Purchased

Lehman Brothers Inc.




1,125,000

Goldman, Sachs & Co.




1,125,000

Morgan Stanley & Co. Incorporated




625,000

UBS Securities LLC




625,000

Wachovia Capital Markets, LLC




625,000

Deutsche Bank Securities Inc.




375,000

Credit Suisse First Boston LLC




250,000

Stifel, Nicolaus & Company, Incorporated




250,000

Total:

5,000,000

 




The Underwriters will pay for such Firm Securities upon delivery thereof at the
offices of Bracewell & Giuliani LLP at 711 Louisiana Street, Suite 2300,
Houston, Texas, at 10:00 a.m. New York time on August 16, 2005 (the “First
Closing Date”).

In addition, at the option of the Underwriters, the Partnership proposes to
issue and sell to the Underwriters an aggregate of not more than 750,000
additional common units (the “Optional Securities”).








--------------------------------------------------------------------------------

Upon written notice from the Underwriters given to the Partnership not more than
30 days subsequent to the First Closing Date, the Underwriters may purchase all
or less than all of the Optional Securities at the purchase price per unit to be
paid for the Firm Securities.  Subject to the foregoing, the Partnership agrees
to sell to the Underwriters the Optional Securities.  Such Optional Securities
shall be purchased from the Partnership for the account of each Underwriter in
the same proportion as the number of Firm Securities set forth opposite such
Underwriter’s name bears to the total number of Firm Securities (subject to
adjustment by the Underwriters to eliminate fractions) and may be purchased by
the Underwriters only for the purpose of covering overallotments made in
connection with the sale of the Firm Securities.  No Optional Securities shall
be sold or delivered unless the Firm Securities previously have been, or
simultaneously are, sold and delivered.  The right to purchase the Optional
Securities or any portion thereof may be surrendered and terminated at any time
upon notice by the Underwriters to the Partnership.  The Underwriters will pay
for such Optional Securities upon delivery thereof at the offices of Bracewell &
Giuliani LLP at 711 Louisiana Street, Suite 2300, Houston, Texas, at 10:00 a.m.
New York time on a date determined by the Underwriters which may be the same day
as the First Closing Date, but shall not be later than 7 days after written
notice of election to purchase Optional Securities is given.

All statements, requests, notices, communications and agreements hereunder shall
be in writing, and if to the Underwriters shall be delivered or sent by courier
service, mail or facsimile transmission to the Underwriters in care of Lehman
Brothers Inc. at 600 Travis Street, Suite 7330, Houston, Texas 77002, Attention:
Lee Jacobe, Facsimile No. (713) 222-8908; and if to the Partnership shall be
delivered or sent by courier service, mail or facsimile transmission to it at
500 Dallas Street, Suite 1000, Houston, Texas 77002, Attention: Kimberly J.
Allen, Vice President and Chief Financial Officer, Facsimile No. (713) 495-2818;
provided, however, that if the foregoing address does not reflect the address of
an individual Underwriter, any notice to that Underwriter pursuant to Section
7(c) hereof shall be delivered or sent by mail, telex or facsimile transmission
to such Underwriter at its address set forth in its Underwriters’ Questionnaire,
or telex constituting such Questionnaire, which address will be supplied to the
Partnership upon request to the foregoing address.  Notice given by delivery or
courier service shall be effective upon actual receipt.  Notice given by mail
shall be effective upon actual receipt or, if not actually received, the third
business day following deposit with the U.S. Post Office, first-class postage
pre-paid and return receipt requested.  Notice given by facsimile transmission
shall be confirmed by appropriate answer back and shall be effective upon actual
receipt if received during the recipient’s normal business hours, or at the
beginning of the recipient’s next business day after receipt if not received
during the recipient’s normal business hours.

All the provisions contained in the document entitled Kinder Morgan Energy
Partners, L.P. Underwriting Agreement Provisions, dated the date hereof, a copy
of which is attached to this letter, are hereby incorporated herein by reference
in their entirety and shall be deemed to be a part of this Agreement to the same
extent as if such provisions had been set forth in full herein.





2




--------------------------------------------------------------------------------

Please confirm your agreement by having an authorized officer sign a copy of
this Agreement in the space set forth below and returning the signed copy to us.




Very truly yours,




Lehman Brothers Inc.

Goldman, Sachs & Co.

Morgan Stanley & Co. Incorporated

UBS Securities LLC

Wachovia Capital Markets, LLC

Deutsche Bank Securities Inc.

Credit Suisse First Boston LLC

Stifel, Nicolaus & Company, Incorporated







By: Lehman Brothers Inc.










By:  ______________________________
Name:  
Title:    







By: Goldman, Sachs & Co.







By: _______________________

         (Goldman, Sachs & Co.)







Acting severally on behalf of themselves and the several Underwriters named
above











UNDERWRITING AGREEMENT SIGNATURE PAGE




--------------------------------------------------------------------------------




Agreed and Accepted:




KINDER MORGAN ENERGY PARTNERS, L.P.




By:

Kinder Morgan G.P., Inc.,
its general partner




By:

Kinder Morgan Management, LLC,
its delegate







By:

______________________________
Name:




Title:




















UNDERWRITING AGREEMENT SIGNATURE PAGE




--------------------------------------------------------------------------------

KINDER MORGAN ENERGY PARTNERS, L.P.

UNDERWRITING AGREEMENT
PROVISIONS

August 10, 2005

Kinder Morgan Energy Partners, L.P., a Delaware limited partnership (the
“Partnership”), proposes to issue and sell certain of its common units (“Equity
Securities”) registered under the Securities Act of 1933, as amended (the
“Securities Act”), as set forth in Section 3.

The Partnership is entering into that certain underwriting agreement that
provides for the sale of Equity Securities to the several underwriters named
therein (the “Underwriters”).  The provisions set forth herein are incorporated
by reference in such underwriting agreement (the “Underwriting Agreement”).  The
Underwriting Agreement, including the provisions hereof incorporated therein by
reference, is herein referred to as this “Agreement.”

1.    Sale and Purchase of the Securities.  On the basis of the representations,
warranties and agreements herein contained, the Partnership proposes to issue
and sell Equity Securities.  All of the Equity Securities will be purchased by
the Underwriters for resale upon the terms of the offering determined herein and
in the Underwriting Agreement.  The Equity Securities so to be purchased in this
offering are hereinafter referred to as the “Purchased Securities” (it being
understood that “Purchased Securities” for the purpose of these provisions
includes both the “Firm Securities” and the “Optional Securities,” in each case
as defined in the Underwriting Agreement).

The obligations of the Underwriters under this Agreement are several and not
joint.

2.    Payment and Delivery.  The closing of the purchase and sale of the
Purchased Securities shall take place at the offices of Bracewell & Giuliani LLP
at 711 Louisiana Street, Suite 2300, Houston, Texas, on the date or dates and at
the time or times specified in this Agreement, each of which date and time may
be postponed for not more than ten business days by agreement between Lehman
Brothers, Inc. and Goldman, Sachs & Co. and the Partnership (each such date and
time of delivery and payment for the Purchased Securities is hereinafter
referred to as the “Closing Date”), except that physical delivery of the
Purchased Securities may be made by or on behalf of the Partnership through the
offices of The Depository Trust Company or any transfer agent.  Delivery by the
Partnership of the Purchased Securities shall be made against payment by or on
behalf of the Underwriters of the purchase price therefor by wire transfer of
immediately available funds to a bank account designated by the Partnership.

Unless otherwise specified by the Underwriters, the Purchased Securities shall
be registered in the name of Cede & Co.  If the Underwriters in fact choose to
specify otherwise, the Purchased Securities shall be registered in such names
and shall be in such denominations as the Underwriters shall request at least
one full business day prior to the Closing Date and, if requested, shall be made
available to the Underwriters for checking and packaging at least one full
business day prior to the Closing Date.





 




--------------------------------------------------------------------------------

3.    Registration Statement and Prospectus; Public Offering.  The Partnership
has filed with the Securities and Exchange Commission (the “Commission”),
pursuant to the Securities Act and the rules and regulations adopted by the
Commission thereunder (the “Rules”), a registration statement on Form S-3
(Registration Statement No. 333-122424), including a prospectus, relating to the
Equity Securities, which Registration Statement acts, pursuant to Rule 429 of
the Securities Act, as a post-effective amendment to a previously filed
registration statement on Form S-3 (Registration Statement No. 333-102961), and
such registration statement has become effective.  Such registration statement
referred to in the first paragraph of the Underwriting Agreement, including
financial statements, exhibits and Incorporated Documents (as hereinafter
defined), as amended to the date of this Agreement, is hereinafter referred to
as the “Registration Statement,” and the prospectus or prospectuses included in
the Registration Statement or deemed, pursuant to Rule 429 under the Securities
Act, to relate to the Registration Statement, as proposed to be supplemented by
a prospectus supplement (including any preliminary prospectus supplement)
relating to any Purchased Securities to be filed pursuant to Rule 424 under the
Securities Act, is or are hereinafter referred to as the “Prospectus.” Any
reference herein to the Registration Statement or Prospectus shall be deemed to
include all documents incorporated, or deemed to be incorporated, therein by
reference pursuant to the requirements of Item 12 of Form S-3 under the
Securities Act (the “Incorporated Documents”). For purposes of this Agreement,
all references to the Registration Statement, any preliminary prospectus, the
Prospectus or any amendment or supplement to any of the foregoing shall be
deemed to include the copy filed with the Commission pursuant to its Electronic
Data Gathering, Analysis and Retrieval system (EDGAR), which EDGAR copy is
substantially identical to the other copies of such material, except to the
extent permitted by Regulation S-T.

The Partnership understands that the Underwriters propose to make a public
offering of the Purchased Securities, as set forth in and pursuant to the
Prospectus relating thereto.

4.    Representations and Warranties.  The Partnership represents and warrants
to each Underwriter that:

     (a)   The Partnership has reasonable grounds to believe that it meets the
requirements for the use of Form S-3 under the Securities Act;

          (b)   The Registration Statement, at the time it became effective, and
the prospectus contained therein, complied, and on the date of the Underwriting
Agreement and the Closing Date and when any post-effective amendment to the
Registration Statement becomes effective or any supplement to such prospectus is
filed with the Commission, the Registration Statement, the Prospectus and any
such amendment or supplement, respectively, will comply, in all material
respects with the applicable requirements of the Securities Act and the Rules;
the Incorporated Documents, when they were or are filed with the Commission,
conformed or will conform as of their respective dates in all material respects
with the applicable requirements of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), and the applicable rules and regulations adopted
by the Commission thereunder; and each part of the Registration Statement and
any amendment thereto, at the time it became or becomes effective, and the
Prospectus and any amendment or supplement thereto, at the time it was filed or
will be filed with the Commission pursuant to Rule 424 under the Securities Act,
did not and will not contain an untrue statement of a material fact or omit to
state a material fact required to be stated therein





2







--------------------------------------------------------------------------------

or necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading, except that this representation and
warranty does not apply to statements or omissions in the Registration Statement
or Prospectus (or in amendments or supplements thereto) made in reliance upon
information furnished in writing to the Partnership by any Underwriter expressly
for use therein;

          (c)   The consolidated financial statements included in the
Registration Statement and Prospectus present fairly the financial position of
the Partnership and its consolidated subsidiaries as of the dates shown and
their results of operations, partners’ capital and cash flows for the periods
shown, and, except as otherwise disclosed  in the Prospectus, such financial
statements have been prepared in conformity with the generally accepted
accounting principles in the United States applied on a consistent basis; any
schedules included in the Registration Statement present fairly the information
required to be stated therein; any summary or selected financial data included
in the Registration Statement or Prospectus present fairly the information shown
therein and, to the extent based upon or derived from the financial statements,
have been compiled on a basis consistent with the financial statements presented
therein except as otherwise stated therein or in the notes thereto; and as to
any pro forma financial statements included in the Registration Statement and
Prospectus, the assumptions used in preparing the pro forma financial statements
included in the Registration Statement and the Prospectus provide a reasonable
basis for presenting the significant effects directly attributable to the
transactions or events described therein, the related pro forma adjustments give
appropriate effect to those assumptions, and the pro forma columns therein
reflect the proper application of those adjustments to the corresponding
historical financial statement amounts;

          (d)   The Partnership is a limited partnership duly formed, validly
existing and in good standing under the laws of the State of Delaware, with all
necessary partnership power and authority to own its properties and conduct its
business as described in the Prospectus and has been duly qualified as a foreign
limited partnership for the transaction of business and is in good standing
under the laws of each other jurisdiction in which it owns or leases properties
or conducts any business so as to require such qualification, except where the
failure to be so qualified would not, individually or in the aggregate, have a
material adverse effect on the consolidated financial condition, results of
operations or business of the Partnership and its subsidiaries, taken as a whole
(a “Material Adverse Effect”);

          (e)   All of the outstanding shares of capital stock, limited partner
interests, general partner interests, or limited liability company interests, as
applicable, of each of the Partnership’s subsidiaries included in the
consolidated financial statements of the Partnership as consolidated
subsidiaries (the “Significant Subsidiaries”), have been duly and validly
authorized and issued and are fully paid and (except (A) as required to the
contrary by the Delaware Limited Liability Company Act (the “Delaware LLC Act”)
and the Delaware Revised Uniform Limited Partnership Act (the “Delaware LP Act”)
and (B) with respect to any general partner interests) non-assessable, and are
(unless otherwise stated on Schedule II to this Agreement) owned by the
Partnership directly or indirectly through one or more wholly-owned subsidiaries
or Kinder Morgan G.P., Inc., a Delaware corporation (the “General Partner”).
 All of such shares or interests owned directly or indirectly by the Partnership
or the General Partner are owned free and clear of any lien, encumbrance,
security interest, equity or charge (except for such liens,






3







--------------------------------------------------------------------------------

encumbrances, security interests, equities or charges as are not, individually
or in the aggregate, material to such interest ownership or as described in the
Prospectus);

          (f)   Each of the Significant Subsidiaries has been duly formed or
incorporated and is validly existing as a corporation, limited partnership,
general partnership, or limited liability company, as the case may be, in good
standing under the laws of the jurisdiction in which it is chartered or
organized, with full entity power and authority to own or lease, as the case may
be, and to operate its properties and conduct its business as described in the
Prospectus, and is duly qualified to do business as a corporation, limited
partnership, general partnership, or limited liability company, as the case may
be, and is in good standing under the laws of each jurisdiction which requires
such qualification, other than any jurisdiction where the failure to be so
qualified would not, individually or in the aggregate, have a Material Adverse
Effect;

          (g)   The General Partner is the sole general partner of the
Partnership and Kinder Morgan Operating L.P. “A,” a Delaware limited partnership
(“OLP-A”), Kinder Morgan Operating L.P. “B,” a Delaware limited partnership
(“OLP-B”), Kinder Morgan Operating L.P. “C,” a Delaware limited partnership
(“OLP-C”), Kinder Morgan Operating L.P. “D,” a Delaware limited partnership
(“OLP-D”), Kinder Morgan CO2 Company, L.P., a Texas limited partnership (“CO2”,
and together with OLP-A, OLP-B, OLP-C, and OLP-D, the “Operating Partnerships”);
the General Partner owns general partner interests in the Partnership and the
Operating Partnerships; each such general partner interest is duly authorized by
the Agreement of Limited Partnership of the Partnership, as amended and
restated, or the Agreements of Limited Partnership, as amended and restated, of
the respective Operating Partnerships, as the case may be, and was validly
issued to or acquired by the General Partner; the General Partner owns such
general partner interest free and clear of any lien, encumbrance, security
interest, equity or charge (except for such liens, encumbrances, security
interests, equities or charges as are not, individually or in the aggregate,
material to such ownership or as described in the Prospectus);

          (h)   The General Partner has been duly incorporated and is validly
existing as a corporation in good standing under the laws of the State of
Delaware; the General Partner is an indirect subsidiary of Kinder Morgan, Inc.,
a Kansas corporation; and the General Partner has all necessary corporate power
and authority to own its properties and conduct its business as described in the
Prospectus and has been duly qualified as a foreign corporation for the
transaction of business and is in good standing under the laws of each other
jurisdiction in which it owns or leases properties or conducts any business so
as to require such qualification, except where the failure to be so qualified
would not, individually or in the aggregate, have a Material Adverse Effect;

          (i)   Kinder Morgan Management, LLC, a Delaware limited liability
company (the “Company”), all of the shares of which that may vote for the
election of directors are owned by the General Partner, is the delegate of the
General Partner pursuant to that certain Delegation of Control Agreement among
the General Partner, the Company, the Partnership and the Operating Partnerships
dated as of May 18, 2001; the Company is a limited liability company duly
organized, validly existing and in good standing under the laws of the State of
Delaware; the Company has all the necessary limited liability company power and
authority to perform its functions as the delegate of the General Partner;





4







--------------------------------------------------------------------------------

          (j)   The Partnership has all necessary partnership power and
authority to authorize, issue and sell the Purchased Securities as contemplated
by this Agreement; this Agreement has been duly authorized, executed and
delivered by the Partnership;

          (k)   The Purchased Securities have been duly and validly authorized
and when issued and delivered against payment therefor pursuant to this
Agreement on the Closing Date, such Purchased Securities will be validly issued,
fully paid and (except as required to the contrary by the Delaware LP Act)
non-assessable and will conform in all material respects to the description
thereof contained in the Prospectus; and the common unitholders of the
Partnership have no preemptive rights with respect to the Purchased Securities;

          (l)   The execution, delivery and performance of this Agreement, and
the issuance and sale of the Purchased Securities, will not result in a breach
or violation of any of the terms and provisions of, or constitute a default
under, any indenture, mortgage, deed of trust, loan agreement or other agreement
or instrument to which the General Partner, the Company, the Partnership or any
of the Significant Subsidiaries is a party or by which the General Partner, the
Company, the Partnership or any of the Significant Subsidiaries is bound or to
which any of the property of the General Partner, the Company, or the
Partnership or the property of any of the Significant Subsidiaries is subject,
except where any such foregoing occurrence will not prevent the consummation of
the transactions contemplated herein or would not have a Material Adverse
Effect, nor will such action result in any violation of the provisions of the
partnership agreement, certificate of incorporation, bylaws or other formation
document, as the case may be, of the General Partner, the Company, the
Partnership or any of the Significant Subsidiaries, or any statute or any order,
rule or regulation of any court or governmental agency or body having
jurisdiction over the General Partner, the Company, the Partnership or any of
the Significant Subsidiaries or any of the properties of any such entities, and
no consent, approval, authorization, order, registration or qualification of or
with any court or governmental agency or body having jurisdiction over the
General Partner, the Company, the Partnership or any of the Significant
Subsidiaries or any of the properties of such entities is required for the
issuance and sale of the Purchased Securities by the Partnership, except such as
have been obtained or made under the Securities Act, and such consents,
approvals, authorizations, registrations or qualifications as may be required
under the state securities or Blue Sky laws;

          (m)   Other than as set forth in the Prospectus, there are no legal or
governmental proceedings pending to which the Partnership or any of its
subsidiaries is a party or of which any property of the Partnership or any of
its subsidiaries is the subject which, if determined adversely to such entity,
would be reasonably likely to, individually or in the aggregate, have a Material
Adverse Effect; and, to the Partnership’s knowledge, no such proceedings are
threatened or contemplated;

          (n)   Except as disclosed in the Prospectus, none of the Partnership
or any of its subsidiaries has violated any federal or state law or regulation
relating to the protection of human health or the environment except for any
violations and remedial actions as would not be reasonably likely to,
individually or in the aggregate, have a Material Adverse Effect;





5







--------------------------------------------------------------------------------

          (o)   Except as disclosed in the Prospectus, since the date of the
latest audited financial statements included in the Prospectus there has been no
change, nor any development or event involving a prospective change that would
have a Material Adverse Effect;

          (p)   Each of the Partnership and the Significant Subsidiaries owns or
leases all properties as are necessary to the conduct of its operations as
described in the Prospectus, except where the failure to own or lease any of
such properties would not, individually or in the aggregate, have a Material
Adverse Effect;

          (q)   The Partnership is, and after giving effect to the offering and
sale of the Purchased Securities and the application of the proceeds thereof as
described in the Prospectus, will be, exempt from regulation as (i) a “holding
company” or a “subsidiary company” of a “holding company” thereof within the
meaning of the Public Utility Holding Company Act of 1935, as amended, or (ii)
an “investment company,” as defined in the Investment Company Act of 1940, as
amended;

          (r)   None of the Partnership, KMGP Services Company, Inc., the
General Partner, the Company or any of the Significant Subsidiaries is involved
in any labor dispute and, to the knowledge of the Partnership, no such dispute
has been threatened, except for such disputes as would not, individually or in
the aggregate have a Material Adverse Effect;

          (s)   The Partnership has an authorized capitalization as summarized
in the Prospectus, and all of the issued equity securities of the Partnership
have been duly and validly authorized and issued and are fully paid and (except
as required to the contrary by the Delaware LP Act) non-assessable and
substantially conform to the descriptions thereof in the Prospectus;

          (t)   The statements set forth in the Prospectus under the caption
“Description of Common Units,” insofar as they purport to constitute a summary
of the terms of the Purchased Securities are accurate, complete and fair in all
material respects; the statements set forth in the Prospectus under the caption
“Material Tax Considerations” and in the prospectus supplement under the caption
“United States Tax Considerations” fairly and accurately summarize the matters
discussed therein in all material respects;

          (u)   To the Partnership’s knowledge, after due inquiry,
PricewaterhouseCoopers LLP, who has certified certain financial statements of
the Partnership and its subsidiaries, is an independent public accountant as
required by the Securities Act and the rules and regulations of the Commission
thereunder;

          (v)   The offering and sale of Purchased Securities, as contemplated
by this Agreement, does not give rise to any rights, other than those which have
been waived or satisfied, for or relating to the registration of any securities
of the Partnership (except as otherwise described in the Prospectus); and except
as (a) described in the Registration Statement or the Prospectus, (b) provided
in the Partnership’s Executive Compensation Plan, (c) provided in the
Partnership’s Common Unit Option Plan, and (d) provided in the Partnership’s
Common Unit Compensation Plan for Non-Employee Directors, there are no
outstanding options or warrants to purchase any Purchased Securities, Equity
Securities or other securities of the Partnership;





6







--------------------------------------------------------------------------------

          (w)   Since June 30, 2005, none of the General Partner, Kinder Morgan,
Inc., the Company, the Partnership or any of the Significant Subsidiaries has
taken any action that is or was designed to or that has constituted or that
might have reasonably been expected to cause or result in illegal or improper
stabilization or manipulation of the price of any security of the Partnership in
connection with the offering of Equity Securities of the Partnership;

          (x)   The Partnership maintains a system of internal control over
financial reporting (as such term is defined in Rule 13a-15(f) of the Exchange
Act) that complies with the requirements of the Exchange Act and has been
designed by the Partnership’s principal executive officer and principal
financial officer, or under their supervision, to provide reasonable assurance
regarding the reliability of financial reporting and the preparation of
financial statements for external purposes in accordance with generally accepted
accounting principles.  The Partnership believes that its internal control over
financial reporting is effective;

          (y)   Since the date of the Partnership’s latest unaudited financial
statements  incorporated by reference in the Prospectus, there has been no
change in the Partnership’s internal control over financial reporting that has
materially affected, or is reasonably likely to materially affect, the
Partnership’s internal control over financial reporting; and

          (z)   The Partnership maintains disclosure controls and procedures (as
such term is defined in Rule 13a-15(e) of the Exchange Act) that comply with the
requirements of the Exchange Act; such disclosure controls and procedures have
been designed to ensure that material information relating to the Partnership
and its consolidated subsidiaries is made known to the principal executive
officer and principal financial officer of the Company by others within those
entities; the Partnership believes that such disclosure controls and procedures
are effective in all material respects to provide reasonable assurance that
information required to be disclosed in the reports the Partnership files under
the Exchange Act is recorded, processed, summarized and reported as and when
required.

5.    Conditions of the Underwriters’ Obligations.  The obligations of the
Underwriters hereunder to purchase and pay for the Purchased Securities, are
subject to the following conditions:

          (a)   Upon the execution of this Agreement by the Partnership (or at
such later time acceptable to the Underwriters) and on the Closing Date, the
Underwriters shall have received from the independent accountants of the
Partnership who have certified the financial statements of the Partnership and
its subsidiaries included or incorporated by reference in the Registration
Statement signed letters dated the respective dates of delivery, in form and
substance satisfactory to the Underwriters.

          (b)   No stop order suspending the effectiveness of the Registration
Statement under the Securities Act shall have been issued and no proceedings for
such purpose shall be pending before or threatened by the Commission and any
requests for additional information on the part of the Commission (to be
included in the Registration Statement or the Prospectus or otherwise) shall
have been complied with to the reasonable satisfaction of the Underwriters.





7







--------------------------------------------------------------------------------

          (c)   (i) The Partnership and its subsidiaries shall not have
sustained since the date of the latest audited financial statements included or
incorporated by reference in the Prospectus, any loss or interference with its
business from fire, explosion, flood or other calamity, whether or not covered
by insurance, or from any labor dispute or court or governmental action, order
or decree that could reasonably be expected to have a Material Adverse Effect,
and (ii) since the respective dates as of which information is given in the
Prospectus, there shall not have been any change, or any development involving a
prospective change, in the partnership interests, capital stock or long term
debt of the Partnership or any of its subsidiaries that would constitute a
material adverse change to the Partnership and its subsidiaries taken as a
whole, or any material adverse change in the general affairs, management,
financial position or results of operations of the Partnership and its
subsidiaries taken as a whole, whether or not arising in the ordinary course of
business, in the case of either clause (i) or this clause (ii) other than as set
forth in or contemplated by the Registration Statement, as amended or
supplemented through the date of this Agreement, and the Prospectus, as amended
or supplemented by the Prospectus Supplement dated the date of this Agreement,
if in the judgment of Lehman Brothers Inc. and Goldman, Sachs & Co. any such
change makes it impracticable or inadvisable to consummate the sale and delivery
of the Purchased Securities as contemplated in the Prospectus.

          (d)   Subsequent to the execution of this Agreement, there shall not
have occurred any of the following 1) a suspension or material limitation in
trading in securities generally on the New York Stock Exchange; 2)a suspension
in trading in the Partnership’s securities on the New York Stock Exchange; 3)a
general moratorium on commercial banking activities declared by either Federal
or New York or Texas State authorities or a material disruption in commercial
banking or securities settlement or clearance services in the United States; 4)
the outbreak or escalation of major hostilities involving the United States or
the declaration by the United States of a national emergency or war or 5) the
occurrence of any other calamity or crisis or any change in financial, political
or economic conditions in the United States or elsewhere, if the effect of any
such event specified in clause (iv) or (v) in the judgment of Lehman Brothers
Inc. and Goldman, Sachs & Co. makes it impracticable or inadvisable to proceed
with the public offering or the sale of and payment for the Purchased Securities
on the terms and in the manner contemplated in the Prospectus.

          (e)   The Partnership has obtained and delivered to the Underwriters
executed copies of lock-up agreements satisfactory to the Underwriters from
6)(i) the executive officers and directors of the General Partner, 7)(ii) Kinder
Morgan, Inc., and (iii) the General Partner.

          (f)   The representations and warranties of the Partnership contained
herein shall be true and correct on and as of the Closing Date and the
Partnership shall have performed all covenants and agreements herein contained
to be performed on its part at or prior to the Closing Date.

          (g)   The Underwriters shall have received on the Closing Date a
certificate, dated the Closing Date, of the Chief Executive Officer, the
President, any Vice President or the Vice President and Chief Financial Officer
of the Company or the General Partner on behalf of the Partnership, which shall
certify that (i) no order suspending the effectiveness of the Registration
Statement has been issued and, to the knowledge of such officer, no proceedings
for





8







--------------------------------------------------------------------------------

such purpose are pending before or threatened by the Commission, (ii) the
representations and warranties of the Partnership contained herein are true and
correct on and as of the Closing Date, (iii) the Partnership has performed all
covenants and agreements herein contained to be performed on its part at or
prior to the Closing Date, (iv) the Partnership and its subsidiaries have not
sustained, since the date of the latest audited financial statements included or
incorporated by reference in the Prospectus, any loss or interference with its
business from fire, explosion, flood or other calamity, whether or not covered
by insurance, or from any labor dispute or court or governmental action, order
or decree that would reasonably be expected to have a Material Adverse Effect,
other than as set forth or contemplated by the Registration Statement and
Prospectus, and (v) since the respective dates as of which information is given
in the Prospectus, there has not been any change, or any development involving a
prospective change, in the partnership interests, capital stock or long-term
debt of the Partnership or any of its subsidiaries that would constitute a
material adverse change to the Partnership and its subsidiaries taken as a
whole, or any material adverse change in the general affairs, management,
financial position or results of operations of the Partnership and its
subsidiaries, taken as a whole, whether or not arising in the ordinary course of
business, other than as set forth or contemplated by the Registration Statement,
as amended or supplemented through the date of this Agreement, and the
Prospectus, as amended or supplemented by the Prospectus Supplement dated the
date of this Agreement.

          (h)   The Underwriters shall have received on the Closing Date from
Bracewell & Giuliani LLP, counsel for the Partnership, an opinion, dated the
Closing Date, substantially to the effect as set forth in Schedule I hereto.

          (i)   The Underwriters shall have received on the Closing Date from
Vinson & Elkins, L.L.P., counsel for the Underwriters, an opinion in form
satisfactory to the Underwriters, dated the Closing Date, with respect to the
Partnership, the Purchased Securities and this Agreement as well as such other
related matters as the Underwriters may reasonably request. Such opinion shall
also include language substantially to the effect of the penultimate paragraph
of Schedule I hereto. The Partnership shall have furnished to such counsel for
the Underwriters such documents as they may reasonably request for the purpose
of enabling them to render such opinion.

          (j)   Subsequent to the date of this Agreement, no downgrading shall
have occurred in the rating accorded the Partnership’s debt securities or
preferred stock by any “nationally recognized statistical rating organization,”
as that term is defined by the Commission for purposes of Rule 436(g)(2) under
the Securities Act, nor shall there have been any public announcement, beyond
what it had announced prior to the date of this Agreement, that any such
organization has under surveillance or review its ratings of any debt securities
or preferred stock of the Partnership (other than an announcement with positive
implication of a possible upgrading, and no implication of a possible
downgrading of such rating).

6.    Covenants.  The Partnership covenants and agrees with the several
Underwriters as follows:





9







--------------------------------------------------------------------------------

          (a)   To advise the Underwriters promptly of any amendment or
supplement of the Registration Statement or the Prospectus which is proposed to
be filed and not to effect such amendment or supplement in a form to which the
Underwriters reasonably object.

          (b)   To furnish to each of the Underwriters and to the counsel for
the Underwriters, one copy of the Registration Statement filed pursuant to
EDGAR, including exhibits and Incorporated Documents, relating to the Equity
Securities in the form it became effective and of all amendments thereto,
including exhibits; and to each such firm and counsel, copies of each
preliminary prospectus supplement and Prospectus and any amendment or supplement
thereto relating to the Equity Securities.

          (c)   As soon as it is advised thereof, to advise the Underwriters
8)of (i)the initiation or threatening by the Commission of any proceedings for
the issuance of any order suspending the effectiveness of the Registration
Statement or suspending the use of any preliminary prospectus supplement, (ii)
9)of receipt by it or any representative or attorney of it of any other
communication from the Commission relating to the Partnership, the Registration
Statement or the Prospectus, or (iii) 10)suspension of qualification of the
Purchased Securities for offering or sale in any jurisdiction or the institution
or threatening of any proceeding for such purpose. The Partnership will make
every reasonable effort to prevent the issuance of an order suspending the
effectiveness of the Registration Statement, and if any such order is issued, to
obtain as soon as possible the lifting thereof.

          (d)   To deliver to the Underwriters, without charge, as many
conformed copies of the Registration Statement (excluding exhibits but including
the Incorporated Documents), each preliminary prospectus supplement, the
Prospectus and all amendments and supplements to such documents as the
Underwriters may reasonably request.

          (e)   During such period as a prospectus is required by law to be
delivered by an Underwriter or dealer, to deliver, without charge, to
Underwriters and dealers, at such office or offices as the Underwriters may
designate, as many copies of the Prospectus and any amendment or supplement
thereto as the Underwriters may reasonably request.

          (f)   During the period in which copies of the Prospectus are to be
delivered as provided in paragraph (e) above, if any event occurs as a result of
which the Prospectus as then amended or supplemented would include an untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading, or if for any reason it shall be necessary
during such same period to amend the Registration Statement or amend or
supplement the Prospectus to comply with the Securities Act or file any document
which will be deemed an Incorporated Document in order to comply with the
Exchange Act and the rules and regulations thereunder, forthwith to prepare,
submit to the Underwriters, file with the Commission and deliver, without charge
to the Underwriters either (i) amendments or supplements to the Registration
Statement or Prospectus so that the statements in the Registration Statement or
Prospectus, as so amended or supplemented, will not be misleading or (ii) such
amendments, supplements or documents which will effect such compliance.
 Delivery by the Underwriters of any such amendments or supplements to the
Prospectus or documents shall not constitute a waiver of any of the conditions
set forth in Section 5 hereof.





10







--------------------------------------------------------------------------------

          (g)   To make generally available to the Partnership’s security
holders, as soon as practicable, an earnings statement which satisfies the
provisions of Section 11(a) of the Securities Act.

          (h)   To cooperate with the Underwriters in qualifying the Purchased
Securities for offer and sale under the securities or “blue sky” laws of such
jurisdictions as the Underwriters may reasonably request; provided that in no
event shall the Partnership be obligated to qualify to do business in any
jurisdiction where it is not now so qualified, to take any action which would
subject it to service of process in suits, other than those arising out of the
offering or sale of the Purchased Securities, in any jurisdiction where it is
not now so subject, qualify in any jurisdiction as a broker-dealer or subject
itself to any taxing authority where it is not now so subject.

          (i)   Unless otherwise specified, to use all reasonable efforts to
obtain as promptly as practicable the listing of the Purchased Securities on the
New York Stock Exchange and, if the Purchased Securities are of a class or
series of securities which is already listed on the New York Stock Exchange or
any other stock exchange, to effect the listing of the Purchased Securities on
such stock exchanges prior to the Closing Date, subject to notice of issuance.

          (j)   During the period of five years from the date hereof, to supply
to the Underwriters copies of such financial statements and other periodic and
special reports as the Partnership may from time to time distribute generally to
its lenders or to the holders of any class of its securities registered under
Section 12 of the Exchange Act and to furnish to the Underwriters a copy of each
annual or other report it shall be required to file with the Commission.

          (k)   To pay all of its own expenses incurred in connection with the
performance of its obligations under this Agreement, and the Partnership will
pay, or reimburse if paid by the Underwriters, whether or not the transactions
contemplated hereby are consummated or this Agreement is terminated, all
reasonable costs and expenses incident to the performance of the obligations of
the Partnership under this Agreement, including those relating to (i) the
preparation, printing and filing of the Registration Statement and exhibits
thereto, each preliminary prospectus, any preliminary prospectus supplement, the
Prospectus, all amendments and supplements to the Registration Statement and the
Prospectus, and the printing of this Agreement (including any Agreement Among
Underwriters), (ii) the issuance, preparation and delivery of the Purchased
Securities to the Underwriters, including the costs and expenses of any
Registrar, Transfer Agent and any agent thereof, including any reasonable fees
and disbursements of counsel therefor, (iii) the registration or qualification
of the Purchased Securities for offer and sale under the securities or “blue
sky” laws of the various jurisdictions referred to in paragraph (h) above,
including the reasonable fees and disbursements of counsel for the Underwriters
in connection therewith and the preparation and printing of legal investment and
preliminary and supplementary “blue sky” memoranda, (iv) the furnishing to the
Underwriters of copies of the Prospectus and all amendments or supplements to
the Prospectus, and of the several documents required by this Section to be so
furnished, including costs of shipping and mailing, (v) the listing of the
Purchased Securities on any securities exchange, (vi) the rating of the
Purchased Securities by rating agencies, and (vii) the furnishing to the






11







--------------------------------------------------------------------------------

Underwriters of copies of all reports and information required by paragraph 6(j)
above, including costs of shipping and mailing.

          (l)   During the period beginning on the date of this Agreement and
continuing to and including the date 45 days after the date of this Agreement,
not to, directly or indirectly, sell, offer to sell, contract to sell, hedge,
pledge, grant an option to purchase, issue any instrument convertible or
exchangeable for or representing the right to receive, otherwise dispose of any
securities of the Partnership substantially similar to the Purchased Securities
(other than commercial paper issued in the ordinary course of business), or
enter into any derivative transaction with similar effect as a sale of the
Purchased Securities without the prior written consent of Lehman Brothers Inc.
and Goldman, Sachs & Co.; provided, however, that the foregoing restriction
shall not apply to (i) the sale of Equity Securities to the Underwriters
pursuant to this Agreement, (ii) the acquisition of assets, businesses or the
capital stock or other ownership interests of businesses by the Partnership or
its subsidiaries in exchange for Equity Securities or securities substantially
similar to or convertible or exchangeable into or exercisable for Equity
Securities or Class B units, (iii) the sale of i-units to the Company, or (iv)
the issuance of Equity Securities pursuant to any existing employee benefit or
option plans or compensation plans.

7.    Indemnification.

          (a)   The Partnership will indemnify and hold harmless each
Underwriter and each person, if any, who controls any Underwriter within the
meaning of Section 15 of the Securities Act or Section 20 of the Exchange Act,
as follows:

(i)   against any and all loss, liability, claim, damage and expense whatsoever,
to which such Underwriter may become subject, arising out of or based upon any
untrue statement or alleged untrue statement of a material fact contained in the
Registration Statement (or any amendment thereto), or the omission or alleged
omission therefrom of a material fact required to be stated therein or necessary
to make the statements therein not misleading or arising out of any untrue
statement or alleged untrue statement of a material fact contained in any
preliminary prospectus or the Prospectus (or any amendment or supplement
thereto), or the omission or alleged omission therefrom of a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading;

(ii)   against any and all loss, liability, claim, damage and expense
whatsoever, as incurred, to the extent of the aggregate amount paid in
settlement of any litigation, or any investigation or proceeding by any
governmental agency or body, commenced or threatened, or of any claim whatsoever
based upon any such untrue statement or omission, or any such alleged untrue
statement or omission; provided that (subject to Section 7(d) below) any such
settlement is effected with the written consent of the Partnership; and

(iii)   against any and all expense whatsoever, as incurred (including, subject
to Section 7(c) hereof, the fees and disbursements of counsel chosen by the
Underwriters), reasonably incurred in investigating, preparing or defending
against any






12







--------------------------------------------------------------------------------

litigation, or any investigation or proceeding by any governmental agency or
body, commenced or threatened, or any claim whatsoever based upon any such
untrue statement or omission, or any such alleged untrue statement or omission,
to the extent that any such expense is not paid under (i) or (ii) above;
provided, however, that the indemnity set forth in this Section 7(a) shall not
apply to any loss, liability, claim, damage or expense to the extent arising out
of any untrue statement or omission or alleged untrue statement or omission made
in reliance upon and in conformity with written information furnished to the
Partnership by or on behalf of any Underwriter expressly for use in the
Registration Statement (or any amendment thereto), or any preliminary prospectus
or the Prospectus (or any amendment or supplement thereto).  The foregoing
indemnity with respect to any untrue statement or alleged untrue statement
contained in or omission or alleged omission from a preliminary prospectus shall
not inure to the benefit of the Underwriter (or any person controlling such
Underwriter) from whom the person asserting any loss, liability, claim, damage
or expense purchased any of the Purchased Securities which are the subject
thereof if the Partnership shall sustain the burden of proving that such person
was not sent or given a copy of the Prospectus (or the Prospectus as amended or
supplemented) at or prior to the written confirmation of the sale of such
Purchased Securities to such person and the untrue statement contained in or
omission from such preliminary prospectus was corrected in the Prospectus (or
the Prospectus as amended or supplemented) and the Partnership had previously
furnished sufficient copies thereof on a timely basis to such Underwriter.

          (b)   Each Underwriter, severally in proportion to its respective
purchase obligation and not jointly, agrees to indemnify and hold harmless the
Partnership, the General Partner, the Company, the directors of the General
Partner and the Company, the officers of the Company who signed the Registration
Statement, and each person, if any, who controls the Partnership, the General
Partner or the Company within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act, against any and all loss, liability, claim,
damage and expense described in the indemnity contained in subsection (a) of
this Section, as incurred, but only with respect to untrue statements or
omissions, or alleged untrue statements or omissions, made in the Registration
Statement (or any amendment thereto), or any preliminary prospectus or the
Prospectus (or any amendment or supplement thereto) in reliance upon and in
conformity with written information furnished to the Partnership by or on behalf
of such Underwriter expressly for use in the Registration Statement (or any
amendment thereto) or such preliminary prospectus or the Prospectus (or any
amendment or supplement thereto).

          (c)   Each indemnified party shall give written notice as promptly as
reasonably practicable to each indemnifying party of any action commenced
against it in respect of which indemnity may be sought hereunder, but failure to
so notify an indemnifying party shall not relieve such indemnifying party from
any liability hereunder to the extent it is not materially prejudiced as a
result thereof and in any event shall not relieve it from any liability which it
may have otherwise than on account of this indemnity agreement. In the case of
parties indemnified pursuant to Section 7(a) above, counsel to the indemnified
parties shall be selected by the Underwriters, and, in the case of parties
indemnified pursuant to Section 7(b) above, counsel to the indemnified parties
shall be selected by the Partnership, provided that if it so elects within a
reasonable time after receipt of such notice, an indemnifying party, jointly
with any other indemnifying parties receiving such notice, may assume the
defense of such action with counsel






13







--------------------------------------------------------------------------------

chosen by it and approved by the indemnified parties defendant in such action,
unless such indemnified parties reasonably object to such assumption on the
ground that there may be legal defenses available to them which are different
from or in addition to those available to such indemnifying party. If an
indemnifying party assumes the defense of such action, the indemnifying parties
shall not be liable for any fees and expenses of counsel for the indemnified
parties incurred thereafter in connection with such action, provided, however,
that the indemnifying party shall pay the fees and expenses of separate counsel
for the indemnified party if (i) the indemnifying party has agreed to pay such
fees and expenses or (ii) counsel for the indemnifying party reasonably
determines that representation of both the indemnifying party and the
indemnified party by the same counsel would create a conflict of interest. An
indemnifying party may participate at its own expense in the defense of any such
action; provided, however, that counsel to the indemnifying party shall not
(except with the consent of the indemnified party) also be counsel to the
indemnified party. In no event shall the indemnifying parties be liable for fees
and expenses of more than one counsel (in addition to any local counsel)
separate from their own counsel for all indemnified parties in connection with
any one action or separate but similar or related actions in the same
jurisdiction arising out of the same general allegations or circumstances. No
indemnifying party shall, without the prior written consent of the indemnified
parties, settle or compromise or consent to the entry of any judgment with
respect to any litigation, or any investigation or proceeding by any
governmental agency or body, commenced or threatened, or any claim whatsoever in
respect of which indemnification or contribution could be sought under this
Section 7 or Section 8 hereof (whether or not the indemnified parties are actual
or potential parties thereto), unless such settlement, compromise or consent (i)
includes an unconditional release of each indemnified party from all liability
arising out of such litigation, investigation, proceeding or claim and (ii) does
not include a statement as to or an admission of fault, culpability or a failure
to act by or on behalf of any indemnified party.

          (d)   If at any time an indemnified party shall have requested an
indemnifying party to reimburse the indemnified party for reasonable fees and
expenses of counsel, such indemnifying party agrees that it shall be liable for
any settlement of the nature contemplated by Section 7(a)(ii) effected without
its written consent if (i) such settlement is entered into more than 45 days
after receipt by such indemnifying party of the aforesaid request, (ii) such
indemnifying party shall have received notice of the terms of such settlement at
least 30 days prior to such settlement being entered into and (iii) such
indemnifying party shall not have reimbursed such indemnified party in
accordance with such request prior to the date of such settlement.
 Notwithstanding the immediately preceding sentence, if at any time an
indemnified party shall have requested an indemnifying party to reimburse the
indemnified party for fees and expenses of counsel, an indemnifying party shall
not be liable for any settlement of the nature contemplated by Section 7(a)(ii)
effected without its consent if such indemnifying party (i) reimburses such
indemnified party in accordance with such request to the extent it considers
such request to be reasonable and (ii) provides written notice to the
indemnified party substantiating the unpaid balance as unreasonable, in each
case prior to the date of such settlement.

8.    Contribution.  If the indemnification provided for in Section 7 hereof is
for any reason unavailable to or insufficient to hold harmless an indemnified
party in respect of any losses, liabilities, claims, damages or expenses
referred to therein, then each indemnifying party shall contribute to the
aggregate amount of such losses, liabilities, claims, damages and expenses






14







--------------------------------------------------------------------------------

incurred by such indemnified party, as incurred, (i) in such proportion as is
appropriate to reflect the relative benefits received by the Partnership, on the
one hand and the Underwriters on the other hand from the offering of the
Purchased Securities pursuant to this Agreement or (ii) if the allocation
provided by clause (i) is not permitted by applicable law, in such proportion as
is appropriate to reflect not only the relative benefits referred to in clause
(i) above but also the relative fault of the Partnership, on the one hand and of
the Underwriters on the other hand in connection with the statements or
omissions which resulted in such losses, liabilities, claims, damages or
expenses, as well as any other relevant equitable considerations.  The relative
benefits received by the Partnership, on the one hand and the Underwriters on
the other hand in connection with the offering of the Purchased Securities
pursuant to this Agreement shall be deemed to be in the same respective
proportions as the total net proceeds from the offering of the Purchased
Securities pursuant to this Agreement (before deducting expenses but after
deducting the total underwriting commission received by the Underwriters)
received by the Partnership, and the total underwriting commission received by
the Underwriters, in each case as set forth on the cover of the Prospectus, bear
to the aggregate initial public offering price of the Purchased Securities as
set forth on such cover.  The relative fault of the Partnership, on the one hand
and the Underwriters on the other hand shall be determined by reference to,
among other things, whether any such untrue or alleged untrue statement of a
material fact or omission or alleged omission to state a material fact relates
to information supplied by the Partnership or by the Underwriters and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such statement or omission The Partnership and the
Underwriters agree that it would not be just and equitable if contribution
pursuant to this Section 8 were determined by pro rata allocation (even if the
Underwriters were treated as one entity for such purpose) or by any other method
of allocation which does not take account of the equitable considerations
referred to above in this Section 8. The aggregate amount of losses,
liabilities, claims, damages and expenses incurred by an indemnified party and
referred to above in this Section 8 shall be deemed to include any legal or
other expenses reasonably incurred by such indemnified party in investigating,
preparing or defending against any litigation, or any investigation or
proceeding by any governmental agency or body, commenced or threatened, or any
claim whatsoever based upon any such untrue or alleged untrue statement or
omission or alleged omission. Notwithstanding the provisions of this Section 8,
no Underwriter shall be required to contribute any amount in excess of the
amount by which the total price at which the Purchased Securities underwritten
by it and distributed to the public were offered to the public exceeds the
amount of any damages which such Underwriter has otherwise been required to pay
by reason of any such untrue or alleged untrue statement or omission or alleged
omission. No person guilty of fraudulent misrepresentation (within the meaning
of Section 11(f) of the Securities Act) shall be entitled to contribution from
any person who was not guilty of such fraudulent misrepresentation.  For
purposes of this Section 8, each person, if any, who controls an Underwriter
within the meaning of Section 15 of the Securities Act or Section 20 of the
Exchange Act shall have the same rights to contribution as such Underwriter;
each director of the General Partner and the Company, each officer of the
Company who signed the Registration Statement, and each person, if any, who
controls the Partnership, the General Partner or the Company within the meaning
of Section 15 of the Securities Act or Section 20 of the Exchange Act shall have
the same rights to contribution as the Partnership, the General Partner and the
Company. The various Underwriters’ respective obligations to contribute pursuant
to this Section 8 are several in proportion to their respective underwriting
obligations and not joint.





15







--------------------------------------------------------------------------------

The obligations of the Partnership under this Section 8 shall be in addition to
any liability which the Partnership may otherwise have.

9.    Termination.  This Agreement may be terminated by Lehman Brothers Inc. and
Goldman, Sachs & Co. by notifying the Partnership at any time at or prior to the
Closing Date, if any of the conditions specified in Section 5 hereof shall not
have been fulfilled when and as required by this Agreement.

If this Agreement is terminated pursuant to any of the provisions hereof, except
as otherwise provided herein, the Partnership shall not be under any liability
to any Underwriter and no Underwriter shall be under any liability to the
Partnership, except that (a) if this Agreement is terminated by the Underwriters
because of any failure or refusal on the part of the Partnership to comply with
the terms of this Agreement or because any of the conditions contained in
Section 5 of this Agreement, other than Section 5(j) or Sections 5(d)(i), (iii),
(iv) or (v), have not been met, the Partnership will reimburse the Underwriters
for all reasonable out-of-pocket expenses (including the reasonable fees and
disbursement of their counsel) reasonably incurred by them and (b) no
Underwriter who shall have failed or refused to purchase the Purchased
Securities agreed to be purchased by it hereunder, without some reason
sufficient hereunder to justify its cancellation or termination of its
obligations hereunder, shall be relieved of liability to the Partnership or the
other Underwriters for damages occasioned by its default.

10.    Default of Underwriters.  If one or more of the Underwriters shall fail
(other than for a reason sufficient to justify the termination of this
Agreement) to purchase on the Closing Date the number of Purchased Securities
agreed to be purchased by such Underwriter or Underwriters, the remaining
Underwriter or Underwriters may find one or more substitute underwriters to
purchase such Purchased Securities or make such other arrangements as they may
deem advisable or one or more of the remaining Underwriters may agree to
purchase such Purchased Securities in such proportions as may be approved by the
remaining Underwriter or Underwriters, in each case upon the terms herein set
forth. If no such arrangements have been made within 24 hours after the Closing
Date, and

          (a)   the aggregate number of Purchased Securities to be purchased by
the defaulting Underwriter or Underwriters shall not exceed 10% of the total
number of Purchased Securities each of the non-defaulting Underwriters shall be
obligated to purchase such Purchased Securities on the terms herein set forth in
proportion to their respective obligations hereunder, or

          (b)   the aggregate principal amount or number of units, as the case
may be, of Purchased Securities to be purchased by the defaulting Underwriter or
Underwriters shall exceed 10% of the total number of Purchased Securities, the
Partnership shall be entitled to an additional period of 24 hours within which
to find one or more substitute underwriters satisfactory to the remaining
Underwriter or Underwriters to purchase such Purchased Securities, upon the
terms set forth herein.

In any such case, the Underwriters or the Partnership shall have the right to
postpone the Closing Date for a period of not more than seven business days in
order that necessary changes and arrangements may be effected.  If the aggregate
principal amount or number of units, as the case may be, of the Purchased
Securities to be purchased by such defaulting Underwriters shall






16







--------------------------------------------------------------------------------

exceed 10% of the total principal amount or number of units, as the case may be,
of Purchased Securities, and neither the non-defaulting Underwriters nor the
Partnership shall make arrangements pursuant to this Section 10 within the
period stated for the purchase of the Purchased Securities which the defaulting
Underwriter or Underwriters agreed to purchase, this Agreement shall terminate
without liability on the part of any non-defaulting Underwriter and without
liability on the part of the Partnership, except, in each case, as provided in
Section 6(k), 7, 8 and 9 hereof.  The provisions of this Section 10 shall not in
any way affect the liability of any defaulting Underwriter to the Partnership or
the non-defaulting Underwriters arising out of such default.  A substitute
underwriter hereunder shall become an Underwriter for all purposes of this
Agreement.

11.    Absence of Fiduciary Relationship.  The Partnership acknowledges and
agrees that (i) the purchase and sale of the Purchased Securities pursuant to
this Agreement is an arm's-length commercial transaction between the
Partnership, on the one hand, and the Underwriters, on the other, (ii) in
connection therewith and with the process leading to such transaction each
Underwriter is acting solely as a principal and not the agent or fiduciary of
the Partnership, (iii) no Underwriter has assumed an advisory or fiduciary
responsibility in favor of the Partnership with respect to the offering
contemplated hereby or the process leading thereto (irrespective of whether such
Underwriter has advised or is currently advising the Partnership on other
matters) or any other obligation to the Partnership except the obligations
expressly set forth in this Agreement, (iv) the Underwriters and their
respective affiliates may have interests that differ from those of the
Partnership and (v) the Partnership has consulted its own legal advisors to the
extent it deemed appropriate. The Partnership agrees that it will not claim that
the Underwriters, or any of them, has rendered advisory services of any nature
or respect, or owes a fiduciary or similar duty to the Partnership, in
connection with such transaction or the process leading thereto.

This Agreement supersedes all prior agreements and understandings (whether
written or oral) between the Partnership and the Underwriters, or any of them,
with respect to the subject matter hereof.

The Partnership and each of the Underwriters hereby irrevocably waives, to the
fullest extent permitted by applicable law, any and all right to trial by jury
in any legal proceeding arising out of or relating to this Agreement or the
transactions contemplated hereby.

12.    Miscellaneous.  The reimbursement, indemnification and contribution
agreements contained in Sections 6(k), 7 and 8 hereof and the representations,
warranties, covenants and agreements of the Partnership in this Agreement shall
remain in full force and effect regardless of (a) any termination of this
Agreement, (b) any investigation (or any statement as to the results thereof)
made by or on behalf of any Underwriter or any officer, director or controlling
person of any Underwriter, or by or on behalf of the Partnership or any
controlling person of the Partnership, or any officer, director or controlling
person of the General Partner or the Company, and (c) delivery of and payment
for Purchased Securities under this Agreement.

This Agreement has been and is made solely for the benefit of the Underwriters,
the Partnership, the General Partner, the Company and their respective permitted
successors and assigns, and, to the extent expressed herein, for the benefit of
persons controlling any of the





17







--------------------------------------------------------------------------------

Underwriters, the Partnership, the General Partner or the Company, and for the
benefit of the directors and officers of the General Partner and the Company,
and their respective successors and assigns, and no other person, partnership,
association or corporation shall acquire or have any right under or by virtue of
this Agreement.  The term “successors and assigns” shall not include any
purchaser of Purchased Securities merely because of such purchase.

In dealings hereunder, Lehman Brothers Inc. and Goldman, Sachs & Co. shall act
on behalf of each of the Underwriters, and the parties hereto shall be entitled
to act and rely upon any written statement, request, notice or agreement on
behalf of any Underwriter made or given by  Lehman Brothers Inc. and Goldman,
Sachs & Co.

This Agreement may be executed in two or more counterparts, each of which shall
be deemed an original, but all of which together shall constitute one and the
same instrument.  Facsimile copies of signatures shall constitute original
signatures for all purposes of this Agreement and any enforcement hereof.

THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK.





18







--------------------------------------------------------------------------------

SCHEDULE I




FORM OF OPINION OF BRACEWELL & GIULIANI LLP TO BE DELIVERED

PURSUANT TO SECTION 5(h)




(i)

Each of the Partnership, the Company and the General Partner is validly existing
and in good standing as a limited partnership, limited liability company or
corporation, as applicable, under the laws of its jurisdiction of formation or
incorporation, as applicable, and each such entity has full partnership, limited
liability company or corporate power and authority, as the case may be, to own
its properties and to conduct its business as such business is described in the
Prospectus;

(ii)

The Agreement has been duly authorized, executed and delivered by the
Partnership;

(iii)

The Purchased Securities delivered on the Closing Date (a) have been duly
authorized and, when issued and delivered against payment of the consideration
therefor pursuant to the Agreement, will be validly issued, fully paid and
(except as affected by the Delaware LP Act) nonassessable, and (b) conform as to
legal matters in all material respects to the description thereof under the
caption “Description of Common Units” in the Prospectus, and are approved for
listing, subject to official notice of issuance, on the New York Stock Exchange;
and to such counsel’s knowledge after due inquiry, the common unitholders of the
Partnership have no preemptive rights with respect to the Purchased Securities;

(iv)

To such counsel’s knowledge after due inquiry, except with respect to Class B
units, or as disclosed in the Registration Statement or the Prospectus, no
person or entity has the right to require the registration under the Securities
Act of Common Units or other securities of the Partnership, which right has not
been waived; and except as (a) described in the Registration Statement or the
Prospectus, (b) provided in the Partnership’s Executive Compensation Plan, and
(c) provided in the Partnership’s Common Unit Option Plan, and (d) provided in
the Partnership’s Common Unit Compensation Plan for Non-Employee Directors, to
such counsel’s knowledge after due inquiry, there are no agreements to issue,
and there are no outstanding options, warrants or other rights calling for the
issuance of, any Equity Securities to any person, nor any security or other
instrument, except for the Class B units, that by its terms is convertible into,
exercisable for or exchangeable for interests of the Partnership;

(v)

Counsel will confirm (a) such counsel’s opinion set forth in the Prospectus
under the caption “Material Tax Considerations” and (b) that, based on the
accuracy of the representations made by the Company and the General Partner and
subject to the qualifications set forth therein, the discussion set forth in the
Prospectus under such caption and in the prospectus supplement under the caption
“United States Tax Considerations” is a summary of the United States federal
income tax matters described therein that is accurate in all material respects;

(vi)

The Registration Statement has been declared effective under the Securities Act;
any filing of the Prospectus required to the Closing Date pursuant to Rule
424(b) under the Securities Act has been made in the manner and within the time
period required by Rule 424(b);





I-1







--------------------------------------------------------------------------------

and, to such counsel’s knowledge after due inquiry, no stop order suspending the
effectiveness of the Registration Statement has been issued under the Securities
Act and no proceedings for that purpose have been instituted or threatened by
the Commission;

(vii)

The Registration Statement and the Prospectus and any further amendments and
supplements thereto made by the Partnership prior to the Closing Date, excluding
the documents incorporated by reference therein, as of their respective
effective or issue dates (other than the financial statements and supporting
schedules and other financial or accounting data and information pertaining to
natural resource reserves included therein or omitted therefrom, and the
Trustee’s Statement of Eligibility on Form T-1, as to which such counsel need
express no opinion) appeared on their face to comply as to form in all material
respects with the requirements of the Securities Act and the rules and
regulations thereunder;

(viii)

The documents incorporated by reference in the Prospectus (other than the
financial statements and supporting schedules and other financial or accounting
data and information pertaining to natural resource reserves included therein or
omitted therefrom, as to which such counsel need express no opinion) when they
became effective (if incorporated by reference to another registration
statement) or were filed with the Commission, as the case may be, appeared on
their face to comply as to form in all material respects with the requirements
of the particular form under the Securities Act or the Exchange Act and the
respective rules and regulations thereunder, as applicable;

(ix)

The execution and delivery of the Agreement and the consummation of the
transactions therein contemplated will not violate (a) any of the terms or
provisions of any indenture, mortgage, deed of trust or loan agreement or other
agreement or instrument filed or incorporated by reference as an exhibit to the
Partnership’s Annual Report on Form 10-K most recently filed with the Commission
or under any Form 10-Q or Form 8-K of the Partnership filed since the filing of
such Annual Report on Form 10-K, (b) any provision of the partnership agreement
of the Partnership, the limited liability company agreement of the Company or
the certificate of incorporation or bylaws of the General Partner, (c) an
existing obligation of the Partnership, the Company or the General Partner under
any existing court or administrative order, judgment or decree of which such
counsel has knowledge after due inquiry, or (d) any applicable provisions of the
federal laws of the United States (based on the limitations set forth below),
the laws of the state of Texas, or the General Corporation Law of the State of
Delaware, the Delaware LP Act or the Delaware LLC Act;

(x)

No consent, approval, authorization, order, or filing with, any federal,
Delaware or Texas court or governmental agency or body is required under federal
or Texas law, or the General Corporation Law of the State of Delaware, the
Delaware LP Act, the Delaware LLC Act and the laws of the State of New York, for
the consummation by the Partnership of the transactions contemplated by the
Agreement in connection with the issue and sale of the Purchased Securities by
the Partnership, except (a) as have been obtained under the Securities Act and
the rules and regulations promulgated thereunder, (b) as may be required under
state securities or Blue Sky laws in connection with the purchase and
distribution of the Purchased Securities by the Underwriters, and (c) such as
the failure to obtain or make would not reasonably be expected, individually or
in the aggregate, to have a Material Adverse Effect;





I-2







--------------------------------------------------------------------------------

(xi)

To such counsel’s knowledge after due inquiry, and other than as set forth in
the Prospectus, there is no legal or governmental proceeding pending or
threatened against the Partnership, the General Partner, the Company or any
Significant Subsidiary, which would individually or in the aggregate reasonably
be expected to have a Material Adverse Effect;

(xii)

The Partnership is not an “investment company” as such term is defined in the
Investment Company Act of 1940, as amended; and

(xiii)

Each of the Partnership, the General Partner, and the Company is exempt from
regulation as a “holding company” under the Public Utility Holding Company Act
of 1935, as amended.

In rendering such opinion, such counsel may state that they express no opinion
as to the laws of any jurisdiction other than the relevant federal law of the
United States of America, Texas law, the General Corporation Law of the State of
Delaware, the Delaware LP Act, the Delaware LLC Act and the laws of the State of
New York and that they render no opinion with respect to the state securities or
blue sky laws of any jurisdiction or the law of any other jurisdiction. Such
counsel may note that they are not admitted to the practice of law in the state
of Delaware. With respect to paragraph (ix), such counsel may also state that
they render no opinion with respect to the anti-fraud provisions of the federal
securities laws.

Such counsel may state that whenever its opinion is based on factual matters
that are “to its knowledge after due inquiry” such counsel has relied to the
extent such counsel deemed appropriate on certificates of officers (after
discussion of the contents thereof with such officers) of the Company or the
General Partner of the Partnership or certificates of others as to the existence
or nonexistence of the factual matters upon which such opinion is predicated.
Such counsel shall state that it has no reason to believe, however, that any
such certificate is untrue or inaccurate in any material respect.

Such counsel may also state that, because the primary purpose of such counsel’s
engagement was not to establish or confirm factual matters or financial or
accounting matters or matters pertaining to natural resource reserves and
because of the wholly or partially non-legal character of many of the statements
contained in the Registration Statement and the Prospectus and any amendment or
supplement thereto, such counsel is not passing upon and does not assume any
responsibility for the accuracy, completeness or fairness of the statements
contained in the Registration Statement and the Prospectus and any amendment or
supplement thereto (except to the extent expressly set forth in clause (b) of
paragraph (iii) above or set forth in paragraph (v) above) and they have not
independently verified the accuracy, completeness or fairness of such statements
(except as aforesaid); that, without limiting the foregoing, they assume no
responsibility for, have not independently verified and have not been asked to
comment on the accuracy, completeness or fairness of the financial statements
and other financial or accounting data or information pertaining to natural
resource reserves included in the Registration Statement, the Prospectus and any
amendment or supplement thereto, or the exhibits to the Registration Statement,
and they have not examined the accounting, financial or other records from which
such financial statements and other financial or accounting data or information
pertaining to natural resource reserves contained therein were derived; and that
they are not experts with respect to any portion of the Registration Statement
and any amendment





I-3







--------------------------------------------------------------------------------

thereto, including, without limitation, such financial statements and other
financial or accounting data or information pertaining to natural resource
reserves; such counsel did not participate in the preparation of the documents
incorporated by reference in the Prospectus, however, they have participated in
conferences with officers and other representatives of the Company, the General
Partner, representatives of the independent accountants of the Partnership, and
representatives of the Underwriters, including counsel for the Underwriters, at
which the contents of the Registration Statement, the Prospectus and any
amendment or supplement thereto and related matters were discussed; and, based
upon such participation and review, and relying as to materiality in part upon
the factual statements of officers and other representatives of the Company, the
General Partner and representatives of the Underwriters, no facts have come to
their attention that have caused them to believe that the Registration Statement
or any amendment thereto (except in each case for the financial statements and
related data and other financial or accounting data, information pertaining to
natural resource reserves or exhibits contained or incorporated by reference
therein or omitted therefrom and the Form T-1, as to which such counsel need not
comment), at the time such Registration Statement or any such amendment became
effective, contained an untrue statement of a material fact or omitted to state
a material fact required to be stated therein or necessary in order to make the
statements therein not misleading or that the Prospectus or any amendment or
supplement thereto (except in each case for the financial statements and related
data and other financial or accounting data or information pertaining to natural
resource reserves contained or incorporated by reference therein or omitted
therefrom and the Form T-1, as to which such counsel need not comment), at the
time the Prospectus was issued, at the time any such amended or supplemented
prospectus was issued or at the Closing Date, included or includes an untrue
statement of a material fact or omitted or omits to state a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading.

Such counsel may state that its opinion is solely for the benefit of the
Underwriters pursuant to Section 5 of the Agreement, and may not be used or
relied upon by the Underwriters in any other capacity or for any other purpose
and may not be used or relied upon by any other person or entity for any purpose
without such counsel’s express prior written authorization.  Such counsel may
state that except for the use permitted therein, such opinion may not be quoted,
circulated or published, in whole or in part, or otherwise referred to, filed
with or furnished to any other person or entity, without such counsel’s prior
written authorization; that the opinion expressed therein is not an opinion with
respect to matters of fact or a guarantee and should not be construed or relied
on as such; that the opinion expressed therein is as of the date thereof, and
such counsel expressly disclaims any responsibility to update such opinion after
the date thereof; and that such opinion is strictly limited to the matters
stated therein, and no other or more extensive opinion is intended, implied or
to be inferred beyond the matters expressly stated therein.





I-4










--------------------------------------------------------------------------------

Schedule II




Consolidated Subsidiaries of Kinder Morgan Energy Partners, L.P.

That Are Not Wholly-Owned







Name of Consolidated Subsidiary

Percent not Owned




SFPP, L.P.

  0.5

%

Globalplex Partners

50

%

International Marine Terminals

33.33

%

Pecos Carbon Dioxide Transportation Company

30.73

%

River Terminals Properties, L.P.

  1

%

Guilford County Terminal Company, LLC

25

%

Cochin Pipeline System*

50.2

%




______________________

*  Cochin Pipeline System is consolidated proportionately.  The Partnership
includes its 49.8% interest in Cochin (both U.S. and Canada) into its
consolidation, with no separate deduction for minority interest.














II-1







--------------------------------------------------------------------------------

--------------------------------------------------------------------------------